DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al, US Patent Application Publication 2017/0040210 (as cited by Applicant) in view of Baker et al, US Patent 5,229,305.

Regarding claim 8, Wakabayashi teaches a method for manufacturing a bonded SOI wafer by bonding a bond wafer composed of a silicon single crystal and a base wafer composed of a silicon single crystal with an insulator film interposed therebetween, wherein a silicon single crystal wafer having a resistivity of 100 -cm or more is used as the base wafer (claim 1, lines 15-16), and the method comprises steps 20 on a bonding surface side of the base wafer 11 (figure 2(e)), depositing a polycrystalline silicon layer 12 on a surface of the underlying insulator film (figure 2(f)), polishing a surface of the polycrystalline silicon layer (Figure 2(g)) forming the insulator film 13 on a bonding surface of the bond wafer 10 (Figure 2(b)); bonding the bond wafer and a surface of the modified silicon layer of the base wafer with the insulator film interposed therebetween (figure 2(i)); and thinning the bonded bond wafer to form an SOI layer (figure 2(j)).

Wakabayashi fails to teach modifying the polycrystalline silicon layer by performing ion implantation on the polished polycrystalline silicon layer to form a modified silicon layer.

However, the reference of Bakers teaches forming of gettering sites in a silicon layer, by implanting ions into a polished surface of the silicon layer (see column 2, lines 23-27 and 35-42). These gettering sites are used to trap certain mobile ions formed in subsequent processing, thereby reducing the degradation of the semiconductor device formed. Therefore, combining this teaching with the reference of Wakabayashi teaches the limitation of “…modifying the polycrystalline silicon layer by performing ion implantation on the polished polycrystalline silicon layer to form a modified silicon layer”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baker with that of Wakabayashi because gettering sites in silicon layers are used to trap certain mobile 

Regarding claim 9, Wakabayashi teaches modified silicon layer has a thickness of 100 nm or more and 1000 nm or less [0087].

Regarding claim 10 and 11, Baker teaches the ions implanted by the ion implantation are Ar ions (column 2, line 42).

Regarding claims 12-15, Wakabayashi teaches the underlying insulator film has a thickness of 0.5 nm or more and 20 nm or less immediately after the deposition of the polycrystalline silicon layer [0060].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al, US Patent Application Publication 2017/0040210 (as cited by Applicant) in view of Baker et al, US Patent 5,229,305 and Adkisson et al, US Patent Application Publication 2013/0214275.

Regarding claim 16, Wakabayashi teaches a bonded SOI wafer comprising: a base wafer 11 composed of a silicon single crystal having a resistivity of 100 -cm or more (claim 1, lines 15-16); an underlying insulator film 20 on the base wafer; a modified silicon layer 12 on the underlying insulator film; an insulator film 13 on the modified silicon layer; and an SOI layer 10 on the insulator film (Figure 2(h)).


	
Baker teaches forming a modified silicon wafer with a defect (see column 2, lines 23-27 and 35-42) by forming gettering sites in a silicon layer through implanting ions into a polished surface of the silicon layer. These gettering sites are used to trap certain mobile ions formed in subsequent processing, thereby reducing the degradation of the semiconductor device formed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baker with that of Wakabayashi because gettering sites in silicon layers are used to trap certain mobile ions formed in subsequent processing, thereby reducing the degradation of the semiconductor device formed.

Wakabayashi and Baker fail to teach the modified silicon layer has an amorphous region with the defect being spherical in shape.

However, Adkisson teaches that implanting argon into polycrystalline material would result in formation of amorphous silicon regions in [0061]. Therefore, using the implantation of Baker into the polycrystalline layer of Wakabayashi would result in forming amorphous areas in said layer of Wakabayashi.



Wakabayashi, Baker, and Adkisson fail to teach the defect being spherical in shape.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 17, Wakabayashi teaches the modified silicon layer has a thickness of 100 nm or more and 1000 nm or less [0087].

Regarding claims 18 and 19, Wakabayashi teaches the underlying insulator film has a thickness of 0.5 nm or more and 20 nm or less [0060].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,460,983 in view of Baker et al, US Patent 5,229,305.

Regarding claim 8, claim 1, of US Patent 10,460,983 discloses a method for manufacturing a bonded SOI wafer by bonding a bond wafer composed of a silicon single crystal and a base wafer composed of a silicon single crystal with an insulator film interposed therebetween (lines1-4), wherein a silicon single crystal wafer having a resistivity of 100 -cm (lines 17-18) or more is used as the base wafer, and the method comprises steps of forming an underlying insulator film on a bonding surface side of the lines 19-22); depositing a polycrystalline silicon layer on a surface of the underlying insulator film (lines 5-6); polishing a surface of the polycrystalline silicon layer (line 7); forming the insulator film on a bonding surface of the bond wafer; bonding the bond wafer and a surface of the modified silicon layer of the base wafer with the insulator film interposed there between (lines 8-13); and thinning the bonded bond wafer to form an SOI layer (lines 14-17).

US Patent 10,460,983 fails to recite the limitation of modifying the polycrystalline silicon layer by performing ion implantation on the polished polycrystalline silicon layer to form a modified silicon layer. However, as disclosed above,  the reference of Bakers teaches forming of gettering sites in a silicon layer, by implanting ions into a polished surface of the silicon layer (see column 2, lines 23-27 and 35-42). These gettering sites are used to trap certain mobile ions formed in subsequent processing, thereby reducing the degradation of the semiconductor device formed. Therefore, combining this teaching with the reference of US Patent 10,460,983 teaches the limitation of “…modifying the polycrystalline silicon layer by performing ion implantation on the polished polycrystalline silicon layer to form a modified silicon layer”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baker with that of US Patent 10,460,983 because gettering sites in silicon layers are used to trap certain mobile ions formed in subsequent processing, thereby reducing the degradation of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899